     Case 3:21-cv-00140-MMD-CLB Document 3 Filed 04/19/21 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     ELIJAH DOUGLAS ROGERS, I,                         Case No. 3:21-cv-00140-MMD-CLB

7                                   Petitioner,                       ORDER
             v.
8
      PERRY RUSSELL, et al.,
9
                                 Respondents.
10

11          Petitioner Elijah Douglas Rogers, I, has submitted a petition for a writ of habeas

12   corpus. He did not submit an application to proceed in forma pauperis, nor did he pay the

13   filing fee of $5.00.

14          It therefore is ordered that Rogers must file an application for leave to proceed in

15   forma pauperis, accompanied by a signed financial certificate and a statement of his

16   inmate account. In the alternative, petitioner must make the necessary arrangements to

17   pay the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45

18   days from the date that this order is entered to comply. Failure to comply will result in the

19   dismissal of this action.

20          The Clerk of Court is directed to send Rogers a blank application form for

21   incarcerated litigants.

22          DATED THIS 19th Day of April 2021.

23

24
                                                  MIRANDA M. DU
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26

27
28
